130 Mich. App. 375 (1983)
343 N.W.2d 559
FULGHUM
v.
UNITED PARCEL SERVICE, INC.
Docket No. 64520.
Michigan Court of Appeals.
Decided November 8, 1983.
Kelman, Loria, Downing, Schneider & Simpson (by Michael L. Pitt), for plaintiffs.
Butzel, Long, Gust, Klein & Van Zile, P.C. (by William M. Saxton and Keefe A. Brooks), for defendants.
Before: T.M. BURNS, P.J., and R.M. MAHER and CYNAR, JJ.
PER CURIAM.
This case arises out of events which began on January 17, 1979, when plaintiffs were suspended from their jobs with defendant United Parcel Service, Inc. (hereinafter "UPS"), for suspicion of theft. That allegation arose out of an internal security investigation conducted by defendants Mastay and Shevrovich. Plaintiffs were later discharged. Subsequently, plaintiffs filed a grievance pursuant to a collective-bargaining agreement between UPS and plaintiffs' union. Plaintiffs were unsuccessful in their grievance at the local level, the state level, and finally at the UPS Joint Area Committee in Chicago.
Plaintiffs then brought this action for defamation, invasion of privacy, and intentional infliction of emotional distress. Defendants brought motions *377 for summary judgment pursuant to GCR 1963, 117.2(3), arguing that plaintiffs were bound by the final and contractually binding factual determination of the grievance process that the allegations of theft were true, thus providing a complete defense to the defamation and intentional infliction of emotional distress claims.
After a series of hearings, culminating on May 7, 1982, all defendants' motions were granted. Defendants UPS and Shevrovich were granted summary judgment because the grievance process comported with "elementary fairness"; therefore, plaintiffs were bound by the factual determinations made by the grievance tribunals. Defendant Mastay was granted summary judgment on the basis of collateral estoppel. Plaintiffs appeal as of right, raising several issues, only one of which merits extended discussion.
Plaintiffs claim, on appeal, that they are not bound by the factual determination of the grievance committees with respect to the alleged theft. We disagree.
Where a collective-bargaining agreement provides a method by which disputes are to be resolved, there is a strong policy in favor of deference to that method of resolution. Hines v Anchor Motor Freight, Inc, 424 U.S. 554; 96 S. Ct. 1048; 47 L. Ed. 2d 231 (1976). This policy can only be effectuated "if the means chosen by the parties for settlement of their differences under a collective bargaining agreement is given full play". United Steelworkers of America v American Mfg Co, 363 U.S. 564, 566; 80 S. Ct. 1343; 4 L. Ed. 2d 1403 (1960). Indeed, the United States Supreme Court has held that the decisions of joint management-labor grievance committees, such as was employed in this case, are entitled to the same deference as the *378 decisions of independent arbitrators. General Drivers, Warehousemen & Helpers, Local Union No 89 v Riss & Co, Inc, 372 U.S. 517; 83 S. Ct. 789; 9 L. Ed. 2d 918 (1963).
Although the Supreme Court recognized an exception to the rule of finality in the context of a Title VII employment discrimination claim in Alexander v Gardner-Denver Co, 415 U.S. 36; 94 S. Ct. 1011; 39 L. Ed. 2d 147 (1974), it has no application to this case. Here, the finding of the grievance committees that plaintiffs seek to avoid is not one of constitutional magnitude or statutory construction; rather, it is a simple question of fact clearly within the competence of the grievance committees. See, also, Ivery v United States, 686 F2d 410 (CA 6, 1982), especially JONES, J., concurring.
Plaintiffs' other contentions have been reviewed and are without merit.
Affirmed. No costs.